incident to an arrest based on probable cause is reasonable and "requires
                   no additional justification"); Carstairs v. State, 94 Nev. 125, 127-28, 575
                   P.2d 927, 928 (1978). We agree and conclude that the district court did
                   not err by denying Jimenez-Gonzalez's motion to suppress. Accordingly,
                   we
                               ORDER the judgment of conviction AFFIRMED.



                                                      Gibbons




                                                      Saitta


                   cc: Hon. Nancy L. Porter, District Judge
                        Elko County Public Defender
                        Attorney General/Carson City
                        Elko County District Attorney
                        Elko County Clerk




SUPREME COURT
       OF
    NEVADA

                                                        2
(0) 1947A < • ,)

    INSIM                                        UNIMMEiiIIIIMIN=MiNffittSM